LAWRENCE E. MOONEY, Chief Judge.
The claimant, Fred Haskins, appeals the Labor and Industrial Relations Commission’s order denying his application for review as untimely. We dismiss the appeal for lack of jurisdiction.
On April 21, 2002, the claimant filed a claim for unemployment benefits with the Division of Employment Security (DES). A deputy determined the claimant was qualified for benefits. His employer appealed. The Appeals Tribunal reversed the deputy’s determination, found the claimant had been discharged for misconduct relating to his work, and disqualified him for waiting-week credit and benefits for six weeks. The Appeals Tribunal mailed its decision to the claimant on July 12, 2002. On August 26, 2002, the claimant filed an application for review with the Commission. The Commission denied his application because it was untimely. The claimant, acting pro se, appealed to this Court. The respondent, DES, has filed a motion to dismiss the appeal contending this Court lacks jurisdiction. The claimant has filed no response.
Section 288.200, RSMo 2000, gives a claimant thirty days after the Appeals Tribunal mails its decision to file an application for review with the Commission. Here, the claimant failed to meet this time limitation. He filed his application 45 days after the Appeals Tribunal mailed its decision. The time limitation in section 288.200 is jurisdictional and without exception. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). The statutory procedure for appeals in unemployment cases is mandatory. Burch Food Services, Inc. v. Missouri Div. of Employment Sec., 945 S.W.2d 478, 481 (Mo.App. W.D.1997). Therefore, the claimant’s failure to file his application in a timely manner divests both the Commission and this Court of jurisdiction. Phillips, 34 S.W.3d at 855.
*675The respondent’s motion to dismiss is granted and the appeal is dismissed for lack of jurisdiction.
LAWRENCE G. CRAHAN, J., and ROBERT G. DOWD, JR., J., concur.